UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1380


JACKIE H. ROBINSON; ESTATE OF LOLITA I. ROBINSON, Deceased,
JACKIE H. ROBINSON, Administrator,

                 Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE SERVICE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                         (Tax Ct. No. 248-11)


Submitted:   August 24, 2015                 Decided:   September 3, 2015


Before GREGORY, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie H. Robinson; Estate of Lolita I. Robinson, Deceased,
Jackie H. Robinson, Administrator, Appellants Pro Se.     Paul
Andrew Allulis, Bruce R. Ellisen, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jackie H. Robinson and the Estate of Lolita I. Robinson

appeal    the   tax    court’s   order        sustaining     the     Commissioner’s

assessment of deficiencies and penalties with respect to their

2007 and 2008 federal tax liabilities.                   We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the tax court.                    Robinson v. Comm’r of

Internal   Revenue,     Tax   Ct.   No.       248-11   (U.S.   Tax    Ct.    Jan.   8.

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately        presented      in    the    materials

before   this   court   and   argument        would    not   aid    the    decisional

process.

                                                                             AFFIRMED




                                          2